t c memo united_states tax_court edwin e and bertalina alvarez petitioners v commissioner of internal revenue respondent docket no 13286-02l filed date edwin e alvarez and bertalina alvarez pro sese irene scott carroll for respondent memorandum findings_of_fact and opinion goeke judge the petition in this case was filed under sec_6330 d in response to a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination the issue for decision is whether 1unless otherwise indicated all section references are to the internal_revenue_code currently in effect the filing of a notice_of_federal_tax_lien nftl was appropriate findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in bell gardens california at the time their petition was filed on date respondent issued a notice_of_deficiency to petitioners determining a deficiency in federal_income_tax and an accuracy-related_penalty for the taxable_year petitioners filed a petition with this court in response to the notice_of_deficiency however petitioners’ case was ultimately dismissed by the court for lack of jurisdiction on the ground that the petition was not timely filed petitioners’ return was also audited but they consented to the assessment of a tax_deficiency for that year on date respondent sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for their taxable years and on date petitioners requested a sec_6330 hearing stating that they objected to the filed nftl because they never received an audit notice did not receive a notice_of_deficiency and would like an opportunity to dispute the tax_liability on date the appeals_office issued the notice_of_determination the notice states that a hearing was held but that the only challenge was to the existence or amount of the tax_liability for the appeals officer ultimately determined that the filing of the nftl was appropriate opinion under sec_6320 and sec_6330 a taxpayer is entitled to notice and an opportunity for a hearing after an nftl is filed by the commissioner in the process of collecting unpaid federal taxes sec_6330 designates the issues that the taxpayer may raise at the appeals hearing in lien actions the taxpayer is allowed to raise any relevant issue relating to the unpaid tax including spousal defenses challenges to the appropriateness of the nftl filing and alternatives to collection sec_6330 sec_301_6320-1 proced admin regs the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 sec_301_6320-1 proced admin regs where the existence or amount of the underlying tax_liability is properly at issue in the hearing we review the matter de novo 114_tc_604 114_tc_176 where the existence or amount of underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite with respect to tax_year petitioners received a notice_of_deficiency as reflected by the fact that they attached the first page of that notice to their prior petition to this court accordingly petitioners are not entitled to challenge their underlying tax_liability for petitioners consented to the assessment of their tax and are not challenging their underlying liability for that year therefore we review the appeals officer’s determination for abuse_of_discretion the notice_of_determination states that the only challenge at the hearing was to the existence or amount of the tax_liability at trial petitioners did not dispute this statement and no collection alternatives challenges to the appropriateness of the nftl filing or spousal defenses were raised at the hearing or at the trial accordingly we hold that the appeals officer’s determination that the filing of the nftl was appropriate was not an abuse_of_discretion decision will be entered for respondent
